Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to the Amendment filed on 4/10/2020.  Claims 1, 13-15 and 19 have been amended.  Claims 1-20 are pending in the case.  Claims 1, 15 and 19 are independent claims.

Claim Rejections - 35 USC § 101
 	Applicant’s argument for claims 19-20 is found persuasive (MPEP 210.6.03) because the “computer-readable storage” is not a transitory subject matter such as signal, but is a “device”.  Claim rejections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over McKim et al (US 20090292514 A1), and further in view of Alvi et al (US 9788907 B1).
 	Referring to claims 1 and 15, McKim discloses a method comprising: 
 	obtaining, at one or more processors of an instruction authoring tool, a lesson description document for a simulation scenario that comprises a plurality of simulation events; ([0015] of the current Specification recites “The lesson description document is a structured document that organizes the instructional design in one or more tables and is readily editable using familiar business office software. “  Hence, “lesson description document” is a structured parameters in different table format.  Here, [0069] and [0122] of McKim, “virtual process control system definition” is the description document for a simulation scenarios with a plurality of simulation scenario)
 	parsing, by the one or more processors, the lesson description document to generate a simulation data model, the simulation data model identifying a sequence of the plurality of simulation events and identifiers of simulation output files to support the simulation scenario; ([0103]-[0109] of McKim, where the virtual process control definition is parsed as input and output of the process simulation model where different instances are created based on the data of the model of the I/O generator with input tag/identifier and output tags/identifier) and 
 	generating, by the one or more processors, executable code to implement the simulation scenario based on the simulation data model and the simulation output files.  (as shown in Figs. 13-14 and ([0103]-[0109], [0135], [0167]-[0168] of McKim, process the simulation model with the I/O parameters from the mapping tables)
	McKim does not specifically disclose “wherein the simulation output files include an audio file, a video file, or a combination thereof, representing a simulated person, a simulated environment or a simulated device.”
	However, Alvi discloses wherein the simulation output files include an audio file, a video file, or a combination thereof, representing a simulated person, a simulated environment or a simulated device (Figs 9-11 and col. 28, lines 15-65 of Alvi, simulation output file include a video representing a simulated person during surgical simulation).
McKim and Alvi are analogous art because both references concern simulation model of an data provider.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McKim’s simulation data with different input parameters with simulation data with surgical simulation that output a video as taught by Alvi.  The motivation for doing so would have been to provide visual simulation of a situation with an learning person and an expert in order to get a real time feedback of the training and getting a desired teaching result.

 	Referring to claim 8, McKim in view of Alvi disclose the method of claim 1, wherein the lesson description document comprises a table including a plurality of cells arranged in rows and columns.  (as shown in Fig. 6 and [0103] of McKim, document is a table with plurality of cells arranged in rows and columns)

 	Referring to claim 10, McKim in view of Alvi disclose the method of claim 8, wherein one or more cells of a particular row comprise the identifiers of simulation output files for a particular event.  ([0104] of McKim, output tags 505A in the simulation)

 	Referring to claim 12, McKim in view of Alvi disclose the method of claim 8, wherein one or more cells of a particular row correspond to an enter-state event that is to be executed at a beginning of simulation of a particular event and one or more cells of the particular row correspond to an exit-state event that is to be executed at an ending of simulation of the particular event.  ([0100]-[0101] of McKim, “A Model In parameter field 508 indicates whether to tie the control system output tag to the specified process model input parameter… A Model Out parameter field 509 indicates whether to tie the process model output parameter back to the control system input tag. The rules features 501-509 create instances of model blocks. The block parameterization pane 510 specifies the tuning parameters of the blocks to be generated. Whenever a row (rule) is selected on the left-side pane, the block parameterization pane 510 displays parameters for the selected model class (specified in model class field 506). Parameter values set via the pane 510 are applied to any model instance meeting the search criterion set forth in tag fields 505A/B.”)

 	Referring to claim 14, McKim in view of Alvi disclose discloses the method of claim 1, wherein the simulation output files comprise a first video file rendered prior to the one or more processors parsing the lesson description document, a second video file reordered prior to the one or more processors parsing the lesson description document, a first audio file reordered prior to the one or more processors parsing the lesson description document, or a combination thereof.  (col. 29, lines 60-67 of Alvi, output of videos that can be annotated and used in another procedure, hence it is rendered prior to another simulation plan being made.  Further, col. 31, lines 16-32 of Alvi, “ In additional embodiments, a defined surgical data structure route may be used to produce other training tools. By definition, a surgical data structure holds all the information needed to reproduce a surgical procedure, including a detailed anatomical reference mode. Therefore, the data held in the specific sequence of particular actions and nodes referenced within this route may be reproduced or simulated in video, an AR format, or a VR format to produce comprehensive surgical simulates or animations. Further, these training simulation tools may be adjusted to provide a pre-operative training  tool. By integrating patient specific data to a generic 4D surgical map or surgical data structure of a procedure, the resulting simulation may be used to refresh a surgeon or other entity involved in a surgical procedure of the preferred surgical method prior to a procedure.”)

 	Referring to claim 16, McKim in view of Alvi disclose the computing device of claim 15, wherein the lesson description document comprises a table comprising a plurality of cells arranged in rows and columns,  (as shown in Fig. 6 and [0103] of McKim, document is a table with plurality of cells arranged in rows and columns) and wherein the instructions comprise: mapping instructions executable by the one or more processors to map first data from one or more cells of the plurality of cells to one or more executable code segments and to map second data from one or more cells of the plurality of cells to parameter values of the executable code segments.  ([0135] of McKim, simulation model output parameters is defined by the instrument mapping data  which is used in the simulation model and [0151] of McKim, “The designer enters a set of rules into the translator framework that determines how the source P&ID object is mapped to simulation model object. The translation is based on the source AABBCC code (discussed later), mapped to a target model object configuration. FIG. 13 shows such a sample mapping” and [0179] of McKim, where the data is mapped to be used as parameters of the simulation model)

 	Referring to claim 17, McKim in view of Alvi disclose the computing device of claim 16, wherein the instructions comprise graphical editing instructions executable by the one or more processors to: generate one or more graphical representations of the simulation data model; and receive input to modify the one or more graphical representations to generate a modified simulation data model, wherein the executable code is generated based on the modified simulation data model.  ([0118] of McKim, “During simulation, the virtual process control system function blocks and I/O interact with the elements of the process simulation model in a closed-loop (e.g., tieback) fashion. At any point, an application engineer can make changes to the virtual process control system based on his/her findings and observations, and can continue to test, develop and refine the process control system logic/functionality as desired. The engineer can stop the simulation, add to or modify the simulation model, then start again with the new configuration of the simulation model.” And [0196] of McKim, “Optionally, to obtain greater accuracy, a process simulation model is modified to enter expected values in the model unit operations. A user specifies instrument design data at model feed and product streams. Only the streams of interest are modeled. This data is common, easily available, and requires no intermediate calculations by the use”)

 	Referring to claim 18, McKim in view of Alvi disclose the computing device of claim 15, further comprising an interface to send the executable code and one or more of the simulation output files to a simulation device for execution during the simulation scenario.  ([0101]-[0102] of McKim, the simulation model outputs parameters to the simulation device/model during an execution of the simulation scenario)

Claims 2-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McKim et al (US 20090292514 A1), in view of Alvi et al (US 9788907 B1) and further in view of Wokurka et al (US 20160210871 A1).
 	Referring to claim 2, McKim in view of Alvi disclose the method of claim 1.  McKim in view of Alvi do not specifically disclose “wherein one or more simulation events of the plurality of simulation events correspond to an interaction between a student participating in the simulation scenario and at least one of a simulated person, a simulated environment, or a simulated device.”
	However, Wokurka discloses of wherein one or more simulation events of the plurality of simulation events correspond to an interaction between a student participating in the simulation scenario and at least one of a simulated person, a simulated environment, or a simulated device (as shown in Fig. 8 and [0106]-[0110] of Wokurka, student and expert’s performances are being monitored and provides feedback into the simulation).
McKim and Alvi and Wokurka are analogous art because both references concern simulation model of an data provider.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McKim’s simulation data with different input parameters with simulation data with surgical simulation that output a video as taught by Alvi with help of an expert in view of the operator as taught by Wokurka.  The motivation for doing so would have been to provide visual simulation of a situation with an learning person and an expert in order to get a real time feedback of the training/helping session.  Summary of Wokurka.

 	Referring to claim 3, McKim in view of Alvi and Wokurka disclose the method of claim 2, wherein, for a particular simulation event of the plurality of simulation events, the lesson description document indicates a hint criterion specifying a condition for providing a hint to the student and one or more hint events to be simulated to provide the hint.  ([0106]-[0110] of Wokurka, student and expert’s performances are being monitored and provides feedback into the simulation and the “-“ and “+” indicates target value is not being met or have been met for a hint of the current parameters as feedback from student’s performance)

	Referring to claim 4, McKim in view of Alvi and Wokurka disclose the method of claim 2, wherein the lesson description document indicates a learning objective for the student of a particular simulation event of the plurality of simulation events.  ([0106]-[0110] of Wokurka, student and expert’s performances are being monitored and provides feedback into the simulation and the “-“ and “+” indicates target value is not being met or have been met for a hint of the current parameters as feedback from student’s performance, hence the learning objective for this particular scenario is to hit the target value)

 	Referring to claim 5, McKim in view of Alvi and Wokurka disclose of claim 2, wherein the lesson description document indicates an evaluation criterion for determining whether an action of the student is appropriate during a particular simulation event of the plurality of simulation events.  ([0106]-[0110] of Wokurka, student and expert’s performances are being monitored and provides feedback into the simulation and the “-“ and “+” indicates target value is not being met or have been met for a hint of the current parameters as feedback from student’s performance, hence the appropriate action is action taken to get above the target, which is indicated by “+”)

 	Referring to claim 6, McKim in view of Alvi and Wokurka disclose the method of claim 5, wherein the evaluation criterion indicates one or more acceptable actions for the particular simulation event and indicates one or more unacceptable actions for the particular simulation event.  ([0106]-[0110] of Wokurka, student and expert’s performances are being monitored and provides feedback into the simulation and the “-“ and “+” indicates target value is not being met or have been met for a hint of the current parameters as feedback from student’s performance, hence the appropriate action is action taken to get above the target, which is indicated by “+” and unacceptable actions are actions taken by student to dip below the target, which is indicated by “-“ and the evaluation criterion is the target value)

 	Referring to claim 11, McKim in view of Alvi disclose the method of claim 8, wherein one or more cells of a particular row correspond to a simulated equipment event ([0171]-[0175] of McKim, cell indicating value for drum/screw compressor, etc.…).  
McKim in view of Alvi do not specifically disclose “one or more cells of the particular row correspond to an action of a simulated person.”
However, Wokurka discloses one or more cells of the particular row correspond to an action of a simulated person (as shown in Fig. 8 and [0106]-[0110] of Wokurka, student and expert’s performances are being monitored and provides feedback into the simulation).
McKim and Alvi and Wokurka are analogous art because both references concern simulation model of an data provider.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McKim’s simulation data with different input parameters with simulation data with surgical simulation that output a video as taught by Alvi with help of an expert in view of the operator as taught by Wokurka.  The motivation for doing so would have been to provide visual simulation of a situation with an learning person and an expert in order to get a real time feedback of the training/helping session.  Summary of Wokurka.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McKim et al (US 20090292514 A1), in view of Alvi et al (US 9788907 B1) and further in view of Wokurka et al (US 20160210871 A1) and in further view of Hill (US 20140349260 A1).
 	Referring to claim 7, McKim in view of Alvi and Wokurka disclose the method of claim 5.  McKim in view of Alvi and Wokurka do not specifically disclose wherein the evaluation criterion indicates a time limit for performance of one or more acceptable student actions for the particular simulation event. 
	However, Hill disclose the evaluation criterion indicates a time limit for performance of one or more acceptable student actions for the particular simulation event ([0339]-[0350] of Hill, training criterion for passing/acceptable result is passing the test, which is completed assignment within a certain period of time)
McKim and Alvi and Wokurka and Hill are analogous art because both references concern simulation model of an data provider.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McKim’s simulation data with different input parameters with simulation data with surgical simulation that output a video as taught by Alvi with help of an expert in view of the operator as taught by Wokurka and setting acceptable criterion as taught by Hill.  The motivation for doing so would have been to provide user with an end goal for the training stimulation for a clear measurement of accomplishments.

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKim et al (US 20090292514 A1), in view of Alvi et al (US 9788907 B1) and further in view of Fischer (US 20120054246 A1)
 	Referring to claim 9, McKim in view of Alvi disclose the method of claim 8.  McKim in view of Alvi do not specifically disclose wherein an order of the rows of the table represents the sequence of the plurality of simulation events.  
	However, Fischer disclose an order of the rows of the table represents the sequence of the plurality of simulation events ([0146] of Fischer, each particular row in data output table represents a particular actual event sequence)
McKim and Alvi and Fischer are analogous art because both references concern simulation model of an data provider.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McKim’s simulation data with different input parameters with simulation data with surgical simulation that output a video as taught by Alvi with data representing sequence of events as taught by Fischer.  The motivation for doing so would have been to help user better arrange sequence of events in a simulation by using the ability to arrange the order of the data in a row.

 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McKim et al (US 20090292514 A1), in view of Alvi et al (US 9788907 B1) and further in view of Steedman Henderson et al (US 20200152184 A1).
 	Referring to claim 13, McKim in view of Alvi disclose the method of claim 1.  McKim in view of Alvi do not specifically disclose “wherein the simulation events include converting text from the lesson description document into an output sound, wherein the output sound is distinct from the simulation output file.”
However, Steedman Henderson discloses wherein the simulation events include converting text from the lesson description document into an output sound, wherein the output sound is distinct from the simulation output file ([0140] of Steedman Henderson, “In this method, at each dialogue turn, an input user utterance (spoken or text) is received. If the input is spoken, the utterance is converted to text using ASR.” Further, [0348] of Steedman Henderson, “The utterance may be directly output to the user as text (e.g. on a screen), or it may be converted to a speech signal using a text to speech system and outputted as audio”)
McKim and Alvi and Steedman Henderson are analogous art because both references concern simulation model of an data provider.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McKim’s simulation data with different input parameters with simulation data with surgical simulation that output a video as taught by Alvi with converting text to audio as taught by Steedman Henderson.  The motivation for doing so would have been to provide user a more efficient training system where the text is converted to audio to provide user more efficient way of receiving information.

	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKim et al (US 20090292514 A1), and further in view of Fischer (US 20120054246 A1) and in further view of Alvi et al (US 9788907 B1).
 	Referring to claim 19, McKim discloses a computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processors to initiate, perform, or control operations comprising: 
 	obtaining a lesson description document for a simulation scenario comprising a plurality of simulation events; ([0015] of the current Specification recites “The lesson description document is a structured document that organizes the instructional design in one or more tables and is readily editable using familiar business office software. “  Hence, “lesson description document” is a structured parameters in different table format.  Here, [0069] and [0122] of McKim, “virtual process control system definition” is the description document for a simulation scenarios with a plurality of simulation scenario)
 	parsing the lesson description document to generate a simulation data model and identifiers of simulation output files to support the simulation scenario; ([0103]-[0109] of McKim, where the virtual process control definition is parsed as input and output of the process simulation model where different instances are created based on the data of the model of the I/O generator with input tag/identifier and output tags/identifier) and 
 	facilitating an implementation of the simulation scenario based on the simulation data model and the simulation output files.  ([0103]-[0109] of McKim, where the virtual process control definition is parsed as input and output of the process simulation model where different instances are created based on the data of the model of the I/O generator with input tag/identifier and output tags/identifier)
 	McKim does not specifically disclose “identifying a sequence of the plurality of simulation events”. 	
 	However, Fischer disclose an order of the rows of the table represents the sequence of the plurality of simulation events ([0146] of Fischer, each particular row in data output table represents a particular actual event sequence)
	McKim and Fischer are analogous art because both references concern simulation model of an data provider.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McKim’s simulation data with different input parameters with data representing sequence of events as taught by Fischer.  The motivation for doing so would have been to help user better arrange sequence of events in a simulation by using the ability to arrange the order of the data in a row.
 	McKim and Fischer do not specifically disclose “wherein the simulation output files include an audio file, a video file, or a combination thereof, representing a simulated person, a simulated environment or a simulated device.”
	However, Alvi discloses wherein the simulation output files include an audio file, a video file, or a combination thereof, representing a simulated person, a simulated environment or a simulated device (Figs 9-11 and col. 28, lines 15-65 of Alvi, simulation output file include a video representing a simulated person during surgical simulation).
McKim and Fischer and Alvi are analogous art because both references concern simulation model of an data provider.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McKim’s simulation data with different input parameters with data representing sequence of events as taught by Fischer with surgical simulation that output a video as taught by Alvi.  The motivation for doing so would have been to provide visual simulation of a situation with an learning person and an expert in order to get a real time feedback of the training and getting a desired teaching result.

 	Referring to claim 20, McKim in view of Fischer and Alvi disclose the computer-readable storage device of claim 19, wherein the lesson description document comprises a table comprising a plurality of cells arranged, in rows and columns, (as shown in Fig. 6 and [0103] of McKim, document is a table with plurality of cells arranged in rows and columns) in an order that represents the sequence of the plurality of simulation events and identifies one or more simulated actors, ([0146] of Fischer, each particular row in data output table represents a particular actual event sequence)and wherein content of one or more of the cells indicates one or more executable code segments, one or more parameter values of executable code that facilitates the implementation, or both. ([0135] of McKim, simulation model output parameters is defined by the instrument mapping data  which is used in the simulation model and [0151] of McKim, “The designer enters a set of rules into the translator framework that determines how the source P&ID object is mapped to simulation model object. The translation is based on the source AABBCC code (discussed later), mapped to a target model object configuration. FIG. 13 shows such a sample mapping” and [0179] of McKim, where the data is mapped to be used as parameters of the simulation model)
 	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winkler et al (US 10095994 B2):  The embodiments include a data processing apparatus for conducting a business impact analysis for a service oriented architecture (SOA) that includes a plurality of processes and services. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145